ACCEPTED
                                                                                             03-14-00527-CR
                                                                                                    3604514
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                       12/29/2014 2:53:46 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                      IN THE THIRD COURT OF APPEALS
                          FOR THE STATE OF TEXAS
                                                                          FILED IN
JAMES ALAN WEATHERFORD                                             3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
V.                                                               NO. 03-14-00527-CR
                                                                   12/29/2014 2:53:46 PM
                                                                       JEFFREY D. KYLE
THE STATE OF TEXAS                                                          Clerk

                      APPELLANT’S FIRST MOTION FOR
                     EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, James Alan Weatherford, by and through his attorney of record,

Dal Ruggles, and files this his First Motion for Extension of Time to File Brief and in

support thereof, would show the Court the following:

                                           I.

       That the above-styled and numbered cause is styled The State of Texas v. James

Alan Weatherford, Cause Number 14-0874-K368 in the 368th Judicial District Court of

Williamson County, Texas. Appellant was sentenced on July 23, 2014.

                                          II.

       Appellant plead guilty to counts 2, 3, and 4 of Promotion of Child Pornography

and counts 5-26 of Possession of Child Pornography with no agreed plea

recommendation. Appellant went to the Court for punishment. The trial court assessed

punishment on counts 2, 3, and 4 at twenty (20) years imprisonment for each count to be

served consecutively and five (5) years imprisonment for counts 5-26 to run concurrent

with count 4. The date of sentencing was July 23, 2014.

                                          III.

       Appellant’s notice of appeal was filed on August 20, 2014. A motion for new




	                                                                                   1	  
trial was filed on August 21, 2014.    The reporter’s record was filed on November 19,

2014. The clerk’s record was filed on September 8, 2014. Supplemental clerk’s records

were filed on September 18, 2014, November 21, 2014, November 24, 2014 and

November 26, 2014. The due date for the brief is Monday, December 29, 2014.

                                           IV.

               This is Appellant’s first motion for extension of time to file his brief.

Appellant respectfully requests a forty-five day extension of time to file the brief, which

would make such brief due on Thursday, February 12, 2015.

                                            V.

       The undersigned attorney has been unable to complete the brief due to lack of

time. The Reporter’s record was filed just last month and counsel’s workload has been

such that he has not been able to devote sufficient time to complete the brief. He asks

that this extension be granted so that he may effectively represent Appellant and so that

justice may be done in this case.

                                             Respectfully Submitted,


                                              /s/ Dal Ruggles
                                             DAL RUGGLES
                                             Attorney at Law
                                             1103 Nueces St.
                                             Austin, Texas 78701
                                             Phone: (512) 477-7991
                                             Facsimile: (512) 477-3580
                                             SBN: 24041834
                                             Email: dal@ruggleslaw.com

                                             ATTORNEY FOR APPELLANT




	                                                                                       2	  
                           CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the foregoing

Appellant’s First Motion for Extension of Time to File Brief was e-served to Mr. John C.

Prezas of the Williamson County District Attorney's Office on this the 29th day of

December, 2014.



                                                    /s/ Dal Ruggles
                                                   DAL RUGGLES




	                                                                                    3